Citation Nr: 1507815	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  09-26 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression.

3.  Entitlement to an initial compensable evaluation for eczema.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 2007.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran had a Video Conference hearing scheduled for November 2014.  In a submission dated that same month, the Veteran expressed his desire to withdraw his hearing request.  Accordingly, the Board considers the request for a Board hearing withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records dated from March 2012 to April 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  


FINDINGS OF FACT

1.  In July 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal for entitlement to service connection for sleep apnea, is requested.

2.  In July 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal for entitlement to an intial evaluation in excess of 50 percent for PTSD with depression, is requested.

3.  The Veteran's eczema does not involve at least 5 to 20 percent of his entire body or 5 to 20 percent of the exposed areas affected, nor has it required intermittent systemic therapy for a total duration of less than six weeks during any 12-month period.  It has also not resulted in any visible disfigurement or scars.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the issue of entitlement to service connection for sleep apnea, by the appellant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2014).

2. The criteria for withdrawal of the issue of entitlement to an intial evaluation in excess of 50 percent for PTSD with depression, by the appellant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2014).

3.  The criteria for a compensable disability rating for the Veteran's eczema are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 7806 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, in a July 2014 submission, has withdrawn the appeal of entitlement to service connection for sleep apnea and entitlement to an initial evaluation in excess of 50 percent for PTSD with depression.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.


I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

       Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in August 2007 and October 2007.  The RO also provided Vazquez-Flores notice by letter dated in September 2008.  These letters notified the Veteran of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

Where, as here, service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disabilities does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in November 2007 and July 2012.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained. 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

As the issue on appeal is for a higher rating, consideration of whether the criteria for the current rating is met is not necessary and the analysis below will focus on whether the Veteran meets the criteria for the next higher rating. 

For eczema or dermatitis, a noncompensable evaluation is warranted when less than five percent of the entire body or less than five percent of exposed areas affected, and; no more than topical therapy was required during the past 12-month period.   A 10 percent evaluation is warranted when at least 5 percent, but less than 20 percent of the entire body is affected; or at least 5 percent but less than 20 percent of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent disability rating is warranted when 20 to 40 percent of the entire body is affected; 20 to 40 percent of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Eczema or dermatitis can also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case respect to the Veteran's claim for an increased initial rating, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

III.  Factual Background and Analysis

The Veteran is currently assigned a noncompensable disability rating for his service-connected eczema.  He contends his service-connected eczema warrants a higher evaluation.

In a VA treatment record dated in May 2007, there were no skin lesions on examination.  In a subsequent May 2007 VA treatment record, there was eczema on the bilateral hands.  The Veteran requested a renewal of the Triamcinolone cream.  He reported that his symptoms flared when his hands sweated a lot.  He reported pruritis, skin cracking of hands, peeling, and scaling.  The assessment was Dyshidrosis.  In November 2007, there was no skin rash or breakdown on examination.

On VA examination in November 2007, the Veteran complained of eczema in both hands and behind his knees.  He reported that it was diagnosed in 1998 and treated with Triamcinolone cream.  He indicated that he was advised to use the cream only when the eczema was severe.  The Veteran described itching and dryness.  He described gooey-filled bumps between the fingers, which were painful.  There was no leaking of fluid, nor signs of infection.  The Veteran was never treated with antibiotics for his eczema.  No other activities of daily living were affected.  Examination of the skin revealed dryness and scaling of the palmar aspects of the bilateral hands.  There were only a few small, blistery lesions on the right middle finger.  There were no other lesions.  The examiner diagnosed the Veteran with recurrent eczema.

In a March 2008 VA treatment record, the Veteran reported that the eczema on his hands was acting up.  On examination, his skin was red and irritated.  There was flaky skin on his bilateral palms and two dark lesions on his left lateral buttocks.  The assessment was eczema of the palmar aspect of the hands.  The Veteran was prescribed Triamcinolone cream.  In June 2008, the Veteran reported a skin rash involving the hands, feet, and perianal region.  He noted Triamcinolone cream for treatment.  The Veteran reported approximately three outbreaks per year, lasting one to two months each time.  The Veteran also reported a lesion on his left buttocks, which was diagnosed as dermatofibroma.  The assessment was intermittent eczema, with improvement with topical steroid treatment.

In the Veteran's notice of disagreement dated in July 2009, the Veteran reported eczema on his feet, hands, and back of knees.  He argued that he warranted a 10 percent evaluation because his eczema covered 5 percent or more of his body area.

On VA examination in July 2012, the examiner noted a diagnosis of eczema in 1998.  The Veteran reported that his eczema began with increased perspiration on the palms, then the area turned red and began burning and itching.  He noted that finally, small bumps with clear fluid would appear.  He reported that he was treated with Triamcinolone cream, which appeared to be effective.  He reported recurrent outbreaks since he was diagnosed with eczema in 1998, occurring about once per quarter.  He indicated that in 2003, his eczema began to involve the bottoms of his feet, only in the arch area.  He also reported a rash in the groin region, which began in 1999, and a similar rash on the top of his buttocks over his tail bone.  The Veteran reported that outbreaks lasted 8 to 12 days.  He indicated that during each outbreak, he would use the steroid cream with success until the next outbreak.

The examiner indicated that the Veteran's eczema did not cause scarring or disfigurement of the head, face, or neck.  The Veteran did not have any benign or malignant skin neoplasms.  The Veteran did not have any systemic manifestations due to his eczema.  The examiner noted treatment with topical corticosteroids (Triamcinolone Acetonide cream, 0.1%) for 6 weeks or more, but not constant, in the past 12 months.  The Veteran had not had any debilitating or non-debilitating episodes in the past 12 months.  The examiner found that the Veteran's eczema covered less than 5 percent of his total body area, and less than 5 percent of his exposed body area.  The examiner indicated that the Veteran presently had erythema of the palmar surface of both hands and the plantar area of both feet.  The examiner also noted a 2x2 centimeter well circumscribed red scaly area in the left groin.  The sacral area was clear on examination.  The examiner noted that these all appeared to be eczema.  The examiner found that the Veteran's skin condition did not impact his ability to work.

In an August 2013 VA treatment record, the Veteran's skin did not have any open lesions.  In March 2014, the Veteran's skin was warm, dry, and supple.  There were no open lesions.

Upon careful review of the evidence of  record, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim for his service-connected eczema.  The Board finds that the most probative evidence of record regarding the severity of his service-connected eczema is the November 2007 and July 2012 VA examination reports and the VA treatment records.  

Both examinations resulted in an estimate of less than 5 percent of the exposed area of the body and total area of the body affected by eczema.  See July 2012 VA examination.  Additionally, the Veteran has not required intermittent systemic therapy or other immunosuppressive drugs to treat his skin condition.  In this regard, the July 2012 VA examiner noted treatment with topical corticosteroids (Triamcinolone Acetonide cream, 0.1%) for 6 weeks or more, but not constant, in the past 12 months.  Moreover, the Veteran's VA treatment records have consistently noted treatment with topical cream (Triamcinolone) only.  The Veteran's topical corticosteroid cream is not considered systemic therapy because "systemic" is defined as pertaining to or affecting the body as a whole.  See Dorland's Illustrated Medical Dictionary 1888 (31st ed. 2007).  The specific categories of drugs mentioned in Diagnostic Code 7806 that warrant a higher rating act on the body and its processes themselves, while the topical cream prescribed (Triamcinolone) for the Veteran's eczema is used for agents that are external and not intrinsic to the body.  Therefore, the Board finds that the evidence as a whole does not more closely approximate the criteria for a compensable rating at any specific time during the appeal period.  

The Board has considered the Veteran's lay testimony and his contention that his symptoms cover at least 5 percent of his total body, and he is certainly competent to report the severity of his skin symptoms.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence of record.  Both the lay and the medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for the next higher disability rating for his eczema, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation at any time during the appeal period, as explained and discussed above.  

Accordingly, the preponderance of the evidence is against assignment of a compensable rating for the Veteran's service-connected eczema.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.

IV.  Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected eczema is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's eczema with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  Specifically, the Veteran primarily reports dryness, itching, and quarterly flare-ups of symptoms occurring on an area that is less than 5 percent of his body.  He also reports continued use of topical medication for treatment.  However, the provisions for evaluating skin disorders under 38 C.F.R. § 4.118 contemplates symptoms such as pain and itching.  The mere fact that the Veteran's evaluation is noncompensable does not place his disability outside the scope of disability contemplated by the rating criteria. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board notes that there is no suggestion, either from the Veteran or from the evidence itself, that the service-connected eczema has a profound effect on his ability to work in and of itself.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.


ORDER

An initial compensable rating for eczema is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


